Hanford, J.
These cases were commenced in a territorial district court, and were pending when tho state of Washington was admitted into the Union, and were transferred to ibis court by order of the superior court of Pierce county, upon a petition of one of the defendants, Samuel Coulter, a citizen of the state of Oregon, showing as ground for the jurisdiction of this court that theie is involved in each of the cases a separate controversy between himself and plaintiffs, who are now citizens of the state of Washington, and who were at the time the cases were commenced residents of the territory of Washington. The attorney for the plaintiffs has contended that there is no separate controversy between the plaintiffs and the defendant Coulter, and on that ground alone has *822questioned the jurisdiction of this court. I have heretofore decided this point adversely to the plaintiffs, for reasons not now necessary to reiterate. But now, although counsel on both sides have in argument supported t,he contrary view, I am of the opinion that the court has no jurisdiction of the case, there being no ground of jurisdiction shown other than the diverse citizenship of the parties. My reasons for this decision are stated in the opinion just filed in the case of Nickerson v. Crook, ante, 658.
Let an order be entered upon the court’s own motion, remanding the case to the superior court of Pierce county.